
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1249
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2010
			Mr. Boehner
			 submitted the following resolution
		
		
			April 14, 2010
			By motion of the House, referred to the
			 Committee on Standards of Official
			 Conduct
		
		RESOLUTION
		Raising a question of the privileges of the
		  House.
	
	
		Whereas, on March 4, 2010, the Committee on Standards of
			 Official Conduct issued the following public statement, The Committee,
			 pursuant to rule 18(a), is investigating and gathering additional information
			 concerning matters related to allegations involving Representative
			 Massa;
		Whereas, on March 8, 2010, Representative Eric Massa
			 resigned from the House;
		Whereas, in the days following Representative Massa's
			 resignation, numerous confusing and conflicting media reports that House
			 Democratic leaders knew about, and may have failed to handle appropriately,
			 allegations that Representative Massa was sexually harassing his own employees
			 raised serious and legitimate questions about what Speaker Pelosi, as well as
			 other Democratic leaders and their respective staffs, were told, and what those
			 individuals did with the information in their possession;
		Whereas, on March 11, 2010, the House of Representatives
			 voted 402–1 to refer to the Standards Committee House Resolution 1164. The
			 resolution would have directed the Committee on Standards of Official Conduct
			 to investigate fully, pursuant to clause 3(a)(2) of House rule XI, which
			 Democratic leaders and members of their respective staffs had knowledge prior
			 to March 3, 2010, of the aforementioned allegations concerning Mr. Massa, and
			 what actions each leader and staffer having any such knowledge took after
			 learning of the allegations;
		Whereas, House Resolution 1164 also stated, Within
			 ten days following the adoption of this resolution, and pursuant to Committee
			 on Standards of Official Conduct rule 19, the committee shall establish an
			 investigative subcommittee in the aforementioned matter, or report to the House
			 no later than the final day of that period the reasons for its failure to do
			 so;
		Whereas, thirty-four days have passed since the House vote
			 on the resolution that, had it passed, would have required the Standards
			 Committee to create an investigative subcommittee. Nevertheless, during that
			 time, the committee has failed to establish an investigative subcommittee and
			 has issued no public announcements indicating its intention to do so;
		Whereas, during the past thirty-four days, numerous news
			 reports have made public additional disturbing information about Mr. Massa's
			 actions and his staff's attempts to bring their concerns about Mr. Massa's
			 conduct to the attention of Democratic leadership;
		Whereas, the possibility that House Democratic leaders may
			 have failed to immediately confront Representative Massa about allegations of
			 sexual harassment may have exposed employees and interns of Representative
			 Massa to continued harassment;
		Whereas, as recently as this morning, The Washington Post
			 published an article on its Web site and on page three of that newspaper
			 headlined Staffers' Accounts Paint More Detailed, Troubling Picture of
			 Massa's Office;
		Whereas, the same Washington Post article also contained
			 the following sub-headline: Workers Felt Helpless;
		Whereas, in the wake of the aforementioned media accounts
			 and a 402–1 vote by the House that should have signaled to the committee the
			 seriousness of this matter, the continued failure by the Committee on Standards
			 of Official Conduct to establish an investigative subcommittee has held the
			 committee and the full House to public ridicule;
		Whereas, clause one of rule XXIII of the Rules of the
			 House of Representatives, titled Code of Conduct states A
			 Member, Delegate, Resident Commission, officer, or employee of the House shall
			 conduct himself at all times in a manner that shall reflect creditably on the
			 House;
		Whereas, the Committee on Standards of Official Conduct is
			 charged under House rules with enforcing the Code of Conduct;
		
	
		Therefore, be
			 it resolved,(1)the Committee on Standards of Official
			 Conduct is directed to investigate fully, pursuant to clause 3(a)(2) of House
			 rule XI, which House Democratic leaders and members of their respective staffs
			 had knowledge prior to March 3, 2010, of the aforementioned allegations
			 concerning Mr. Massa, and what actions each leader and staffer having any such
			 knowledge took after learning of the allegations;
			(2)within ten days
			 following adoption of this resolution, and pursuant to Committee on Standards
			 of Official Conduct rule 19, the committee shall establish an investigative
			 subcommittee in the aforementioned matter, or report to the House no later than
			 the final day of that period the reasons for its failure to do so;
			(3)all Members,
			 officers and staff are instructed to cooperate fully in the committee's
			 investigation and to preserve all records, electronic or otherwise, that may
			 bear on the subject of this investigation;
			(4)the Chief
			 Administrative Officer shall immediately take all steps necessary to secure and
			 prevent the alteration or deletion of any e-mails, text messages, voicemails
			 and other electronic records resident on House equipment that have been sent or
			 received by the Members and staff who are the subjects of the investigation
			 authorized under this resolution until advised by the Committee on Standards of
			 Official Conduct that it has no need of any portion of said records; and
			(5)the Committee
			 shall issue a final report of its findings and recommendations in this matter
			 no later than July 31, 2010.
			
